 



Exhibit 10.34.1
Execution Version
 
CREDIT AGREEMENT
dated as of
December 12, 2005
among
FELCOR LODGING TRUST INCORPORATED
and
FELCOR LODGING LIMITED PARTNERSHIP
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
J.P. MORGAN SECURITIES INC.
and
CITIGROUP GLOBAL MARKETS INC.
as Joint Bookrunners and Joint Lead Arrangers
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

                              Page ARTICLE I DEFINITIONS     1  
 
  SECTION 1.1.   Defined Terms     1  
 
  SECTION 1.2.   Classification of Loans and Borrowings     14  
 
  SECTION 1.3.   Terms Generally     14  
 
  SECTION 1.4.   Accounting Terms; GAAP     14  
 
  SECTION 1.5.   Joint Venture Investments     14   ARTICLE II THE CREDITS    
15  
 
  SECTION 2.1.   Commitments     15  
 
  SECTION 2.2.   Loans and Borrowings     15  
 
  SECTION 2.3.   Requests for Revolving Borrowings     16  
 
  SECTION 2.4.   [RESERVED]     16  
 
  SECTION 2.5.   Swingline Loans     16  
 
  SECTION 2.6.   Letters of Credit     17  
 
  SECTION 2.7.   Funding of Borrowings     21  
 
  SECTION 2.8.   Interest Elections     21  
 
  SECTION 2.9.   Termination and Reduction of Commitments     22  
 
  SECTION 2.10.   Repayment of Loans; Evidence of Debt     23  
 
  SECTION 2.11.   Prepayment of Loans     24  
 
  SECTION 2.12.   Fees     25  
 
  SECTION 2.13.   Interest     26  
 
  SECTION 2.14.   Alternate Rate of Interest     26  
 
  SECTION 2.15.   Increased Costs     27  
 
  SECTION 2.16.   Break Funding Payments     28  
 
  SECTION 2.17.   Taxes     28  
 
  SECTION 2.18.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs  
  29  
 
  SECTION 2.19.   Mitigation Obligations; Replacement of Lenders     30  
 
  SECTION 2.20.   Joint and Several Liability of the Borrowers     31   ARTICLE
III REPRESENTATIONS AND WARRANTIES     33  

i



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS
(continued)

                              Page
 
  SECTION 3.1.   Organization; Powers     33  
 
  SECTION 3.2.   Authorization; Enforceability     33  
 
  SECTION 3.3.   Governmental Approvals; No Conflicts     33  
 
  SECTION 3.4.   Financial Condition; No Material Adverse Change     33  
 
  SECTION 3.5.   Properties     34  
 
  SECTION 3.6.   Litigation and Environmental Matters     34  
 
  SECTION 3.7.   Compliance with Laws and Agreements     34  
 
  SECTION 3.8.   Investment and Holding Company Status     35  
 
  SECTION 3.9.   Taxes     35  
 
  SECTION 3.10.   ERISA     35  
 
  SECTION 3.11.   Disclosure     35  
 
  SECTION 3.12.   Indebtedness     35  
 
  SECTION 3.13.   Ownership; Organization Structure; Subsidiaries     36  
 
  SECTION 3.14.   Solvency     36  
 
  SECTION 3.15.   Location of Assets; Unencumbered Assets     36  
 
  SECTION 3.16.   No Burdensome Restrictions     36  
 
  SECTION 3.17.   Insurance     36  
 
  SECTION 3.18.   Use of Proceeds; Margin Stock     36  
 
  SECTION 3.19.   Foreign Asset Control Regulations     36   ARTICLE IV
CONDITIONS     37  
 
  SECTION 4.1.   Effective Date     37  
 
  SECTION 4.2.   Each Credit Event     38   ARTICLE V AFFIRMATIVE COVENANTS    
38  
 
  SECTION 5.1.   Financial Statements; Ratings Change and Other Information    
39  
 
  SECTION 5.2.   Notices of Material Events     40  
 
  SECTION 5.3.   Existence; Conduct of Business     40  
 
  SECTION 5.4.   Payment of Obligations     40  
 
  SECTION 5.5.   Maintenance of Properties; Insurance     40  
 
  SECTION 5.6.   Books and Records; Inspection Rights     41  

ii



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS
(continued)

                              Page
 
  SECTION 5.7.   Compliance with Laws     41  
 
  SECTION 5.8.   Use of Proceeds and Letters of Credit     41  
 
  SECTION 5.9.   Notices of Asset Sales or Dispositions     41  
 
  SECTION 5.10.   Further Assurances     41  
 
  SECTION 5.11.   Distributions in the Ordinary Course     41  
 
  SECTION 5.12.   ERISA Compliance     42  
 
  SECTION 5.13.   Additional Subsidiary Guarantors; Release of Subsidiary
Guarantors     42   ARTICLE VI NEGATIVE COVENANTS     42  
 
  SECTION 6.1.   Financial Covenants and Other Covenants     42  
 
  SECTION 6.2.   Liens     43  
 
  SECTION 6.3.   Fundamental Changes; Governing Documents     44  
 
  SECTION 6.4.   Indebtedness     45  
 
  SECTION 6.5.   Transactions with Affiliates     45  
 
  SECTION 6.6.   Asset Sales and Disposition of Assets     45  
 
  SECTION 6.7.   Negative Pledge; Restrictive Agreements     45  
 
  SECTION 6.8.   Restricted Investments; Acquisitions     45  
 
  SECTION 6.9.   Fiscal Year     45  
 
  SECTION 6.10.   Margin Regulations; Securities Laws     45  
 
  SECTION 6.11.   ERISA     46  
 
  SECTION 6.12.   Optional Prepayments and Modifications of Certain Debt
Instruments     46   ARTICLE VII EVENTS OF DEFAULT     46   ARTICLE VIII THE
ADMINISTRATIVE AGENT     48   ARTICLE IX MISCELLANEOUS     50  
 
  SECTION 9.1.   Notices     50  
 
  SECTION 9.2.   Waivers; Amendments     51  
 
  SECTION 9.3.   Expenses; Indemnity; Damage Waiver     51  
 
  SECTION 9.4.   Successors and Assigns     52  
 
  SECTION 9.5.   Survival     55  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
  SECTION 9.6.   Counterparts; Integration; Effectiveness     55  
 
  SECTION 9.7.   Severability     56  
 
  SECTION 9.8.   Right of Setoff     56  
 
  SECTION 9.9.   Governing Law; Jurisdiction; Consent to Service of Process    
56  
 
  SECTION 9.10.   WAIVER OF JURY TRIAL     56  
 
  SECTION 9.11.   Headings     57  
 
  SECTION 9.12.   Confidentiality     57  
 
  SECTION 9.13.   USA PATRIOT Act     57  
 
  SECTION 9.14.   Interest Rate Limitation     57  

iv



--------------------------------------------------------------------------------



 



 

SCHEDULES:

         
Schedule SG
  —   Subsidiary Guarantors
Schedule 2.1
  —   Commitments
Schedule 2.6
  —   Existing Letters of Credit
Schedule 3.6
  —   Disclosed Matters
Schedule 3.12
  —   Existing Indebtedness
Schedule 3.13
  —   Organizational Structure
Schedule 3.15
  —   Properties and Unencumbered Assets

EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Borrowing Request
Exhibit C — Form of Note
Exhibit D — Form of Interest Election Request
Exhibit E — Form of Subsidiary Guaranty
Exhibit F — Form of Officer’s Certificate



--------------------------------------------------------------------------------



 



 

     CREDIT AGREEMENT (this “Agreement”) dated as of December 12, 2005, among
FelCor Lodging Trust Incorporated, a Maryland corporation (“FelCor Trust”) and
FelCor Lodging Limited Partnership, a Delaware limited partnership (“FelCor
Partnership,” and together with FelCor Trust, individually a “Borrower” and
collectively, the “Borrowers”), the LENDERS party hereto, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.
     The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agreement” has the meaning assigned to such term in the recitals.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
     “Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurodollar Revolving Loan, as the case may be, the applicable rate per annum set
forth below under the caption “ABR Spread” or “Eurodollar Spread”, as the case
may be, based upon the Leverage Ratio:



--------------------------------------------------------------------------------



 



-2-

                      ABR     Eurodollar   Leverage Ratio:   Spread     Spread  
Category 1                 >6.25 to 1.0     1.25%       2.25%   Category 2      
          >5.50 to 1.0 and <6.25 to 1.0     1.00%       2.00%   Category 3      
          <5.50 to 1.0     0.75%       1.75%  

The Administrative Agent shall determine and adjust the Applicable Rate as of
the date (each a “Calculation Date”) that is five Business Days after the date
on which the Borrowers provide the officer’s certificate in accordance with the
provisions of SECTION 5.1(c); provided that if the Borrowers fail to provide the
officer’s certificate required by SECTION 5.1(c) on or before the date required
by SECTION 5.1(c), the Applicable Rate from such date shall be based on Category
1 until such time that an appropriate officer’s certificate is provided
whereupon the Applicable Rate shall be determined by the then current Leverage
Ratio. Each Applicable Rate so determined shall be effective and applied during
the period beginning on one Calculation Date and ending on the date immediately
preceding the next Calculation Date.
     “Approved Fund” has the meaning assigned to such term in SECTION 9.4.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by SECTION 9.4), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” and “Borrowers” have the meanings assigned to such terms in the
recitals.
     “Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
     “Borrowing Request” means a request by the Borrowers for a Revolving
Borrowing in accordance with SECTION 2.3 in the form of Exhibit B.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that,



--------------------------------------------------------------------------------



 



-3-

when used in connection with a Eurodollar Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in dollar deposits
in the London interbank market.
     “Calculation Date” has the meaning assigned to such term in the definition
of “Applicable Rate”.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Cash Equivalents” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of FelCor Trust;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the FelCor Trust by Persons who were neither (i) nominated by
the board of directors of the FelCor Trust nor (ii) appointed by directors so
nominated; or (c) the acquisition of direct or indirect Control of FelCor Trust
by any Person or group.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of SECTION 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether



--------------------------------------------------------------------------------



 



-4-

or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans.
     “Closing Date” means December 12, 2005.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) increased or reduced from time to time pursuant to
SECTION 2.9 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to SECTION 9.4. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.1, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$125,000,000.
     “Condominium Development” means the development of residential condominium
units for the purpose of resale.
     “Consolidated Net Income” shall mean, for any period, the net income (or
loss) of the Borrowers and their Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP consistently applied.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Event” has the meaning assigned to such term in Section 4.2
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the date on which the conditions specified in
SECTION 4.1 are satisfied (or waived in accordance with SECTION 9.2).
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.



--------------------------------------------------------------------------------



 



-5-

     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrowers, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by a Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by a
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by a Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from a Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which a Borrower is located and (c) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under SECTION 2.19(b)), any withholding tax



--------------------------------------------------------------------------------



 



-6-

that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
SECTION 2.17(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to SECTION 2.17(a).
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “FelCor Partnership” has the meaning assigned to such term in the recitals.
     “FelCor Trust” has the meaning assigned to such term in the recitals.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.
     “Fixed Charges” means, with respect to any period, the sum of (a) Interest
Charges for such period and (b) the aggregate of all dividends and distributions
payable (whether paid or accrued) during such period on the preferred equity
interests (if any) of the Borrowers and their Subsidiaries (excluding any
preferred equity interests in any lessee entity issued to a manager of one or
more of Borrowers’ or their Subsidiaries’ hotels or an Affiliate thereof in the
nature of an incentive management fee so long as the dividends and distributions
payable on such preferred equity interests have been subtracted in determining
Total EBITDA.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary



--------------------------------------------------------------------------------



 



-7-

obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) all obligations of such Person under so-called forward equity purchase
contracts to the extent such obligations are not payable solely in equity
interests, (l) all uncollateralized obligations of such Person in respect of any
Swap Agreements, and (m) all obligations of such Person in respect of any
so-called “synthetic lease” (i.e., a lease of property which is treated as an
operating lease under GAAP and as a loan for U.S. income tax purposes). The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Interest Charges” means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between a Borrower and its Subsidiaries and all other items required
to be eliminated in the course of the preparation of consolidated financial
statements of the Borrowers and their Subsidiaries in accordance with GAAP):
(a) all interest in respect of Indebtedness of the Borrowers and their
Subsidiaries (including imputed interest on Capital Lease Obligations) deducted
in determining Consolidated Net Income for such period, and (b) all debt
discount and expense amortized or required to be amortized in the determination
of Consolidated Net Income for such period.
     “Interest Election Request” means a request by the Borrowers to convert or
continue a Revolving Borrowing in accordance with SECTION 2.8 and in the form of
Exhibit D.
     “Interest Payment Date” means (a) with respect to any ABR Loan (other than
a Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first



--------------------------------------------------------------------------------



 



-8-

day of such Interest Period and (c) with respect to any Swingline Loan, the day
that such Loan is required to be repaid.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven (7) or fourteen (14) days
(in each case, to the extent available from all Lenders), or one, two, three or
six months thereafter, as the Borrowers may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period shall extend
beyond the Maturity Date. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
     “Investments” means all investments, in cash or by delivery of property
made, directly or indirectly (i) in any Person, whether by acquisition of shares
of capital stock, Indebtedness or other obligations or securities or by loan,
advance, guaranty, capital contribution or otherwise, or (ii) in any assets or
property.
     “Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in SECTION 2.6(i). The Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
     “Joint Venture” means a partnership, limited liability company,
corporation, joint venture or trust (other than a Subsidiary) in which a
Borrower or its Subsidiaries own less than 100% of the Equity Interests.
     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrowers at such time. The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.
     “Lenders” means the Persons listed on Schedule 2.1 and any other Person
that shall have become a party hereto pursuant to SECTION 2.9(d) or an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
     “Letter of Credit” means any letter of credit issued or deemed to be issued
pursuant to this Agreement.
     “Leverage Ratio” has the meaning assigned to such term in SECTION 6.1(a).



--------------------------------------------------------------------------------



 



-9-

     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Telerate Page 3750 (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/16 of 1%) at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loan Documents” means this Agreement, the Subsidiary Guaranties, any Notes
issued hereunder, any Borrowing Request, any Interest Election Request and all
other related agreements and documents, executed, issued or delivered hereunder
or thereunder or pursuant hereto or thereto.
     “Loans” means the loans made by the Lenders to the Borrowers pursuant to
this Agreement.
     “Margin Stock” means “margin stock” or “margin security” as such terms are
defined in Regulations U and X.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrowers and the Subsidiaries taken as a whole, (b) the ability of the
Borrowers or the Subsidiary Guarantors to perform any of their obligations under
this Agreement or any other Loan Document or (c) the rights of or benefits
available to the Lenders under this Agreement or any other Loan Document.
     “Material Indebtedness” means Recourse Indebtedness (other than the Loans
and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrowers and their Subsidiaries in an
aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of a Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
     “Maturity Date” means January 2, 2009, or if such date is extended pursuant
to SECTION 2.10, January 2, 2010.
     “Moody’s” means Moody’s Investors Service, Inc.



--------------------------------------------------------------------------------



 



-10-

     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Non-Recourse Indebtedness” means any Indebtedness: (a) under the terms of
which the payee’s remedies upon the occurrence of an event of default are
limited to specific, identified assets of the payor which secure such
Indebtedness and (b) for the repayment of which neither a Borrower nor any
Subsidiary (other than a special purpose Subsidiary which owns such assets) has
any personal liability beyond the loss of such specified assets, except for
liability for fraud, material misrepresentation or misuse or misapplication of
insurance proceeds, condemnation awards, existence of hazardous wastes or other
customary exceptions to non-recourse provisions for the financing of real
estate.
     “Note” or “Notes” means any promissory notes of the Borrowers in favor of a
Lender evidencing the Revolving Loans, and any promissory notes issued to the
Swingline Lender evidencing Swingline Loans, as such promissory note may be
amended, modified, supplemented, extended, renewed or replaced from time to time
and in the form of Exhibit C, individually or collectively, as appropriate.
     “Obligations” means, without duplication, all of the obligations,
liabilities and indebtedness of the Borrowers to the Lenders and the
Administrative Agent, whenever arising, under this Agreement, any Notes issued
hereunder, or any of the other Loan Documents to which a Borrower is a party,
including without limitation the outstanding principal amount of the Loans,
interest and fees.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Participant” has the meaning set forth in SECTION 9.4.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which a Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
     “Recourse Indebtedness” means any Indebtedness other than Non-Recourse
Indebtedness.
     “Register” has the meaning set forth in SECTION 9.4.
     “Regulations T, U, and X” means Regulations T, U and X, respectively, of
the Board (or any successor body) as from time to time in effect and any
successor to all or a portion thereof.



--------------------------------------------------------------------------------



 



-11-

     “REIT” means a domestic trust or corporation that qualifies as a real
estate investment trust under the provisions of Sections 856, et seq., of the
Code.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing at least 50.1% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time; provided
that, in the event any of the Lenders shall have failed to fund its share of any
Borrowing requested by the Borrowers which such Lender is obligated to fund
under the terms of this Agreement and any such failure has not been cured as
provided in SECTION 2.7(b), then for so long as such failure continues,
“Required Lenders” means Lenders (excluding all Lenders whose failure to fund
their respective shares of such Borrowing have not been so cured) having
Revolving Credit Exposures and unused Commitments representing at least 50.1% of
the sum of the total Revolving Credit Exposures and unused Commitments of such
Lenders at such time.
     “Restricted Investments” means all Investments except the following:
     (a) Investments in property to be used in the ordinary course of business
of the Borrowers and their Subsidiaries;
     (b) Investments in current assets arising in the ordinary course of
business of the Borrowers and their Subsidiaries;
     (c) Investments directly in real property in the ordinary course of
business of the Borrowers and their Subsidiaries;
     (d) Investments in entities owning real properties provided that income
from such Investments shall be either (i) qualified dividends under the “75%
gross income test” under Section 856(c)(3) of the Code or (ii) “rents from real
property” under applicable provisions of the Code;
     (e) Investments in one or more Subsidiaries or any Person that concurrently
with such Investment becomes a Subsidiary, provided that each such Subsidiary is
a either a “qualified REIT subsidiary” within the meaning of section 856(i) of
the Code or any successor provision, a partnership or a disregarded entity under
Treasury Regulation 301.7701-3, or a “taxable REIT subsidiary” within the
meaning of section 856(i) of the Code or any successor provision;
     (f) Investments in cash and Cash Equivalents;
     (g) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
extended in the ordinary course of business; provided that the aggregate amount
of such receivables that do not relate directly to hotel operations shall not
exceed $3,000,000 at any time; and
     (h) Investments received in the ordinary course of business in satisfaction
or partial satisfaction of delinquent amounts owed by financially troubled
account debtors.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in a
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on



--------------------------------------------------------------------------------



 



-12-

account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in a Borrower or Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in a
Borrower or Subsidiary.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and Swingline Exposure at such time.
     “Revolving Loan” means a Loan made pursuant to SECTION 2.3.
     “S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Companies, Inc.
     “Secured Indebtedness” means Indebtedness of a Borrower or any Subsidiary
secured by a Lien.
     “Senior Unsecured Notes” means the senior unsecured notes of the Borrowers
with maturity dates of October, 2007 and June, 2011, in each case issued
pursuant to the applicable Senior Unsecured Notes Indenture.
     “Senior Unsecured Notes Indentures” means the following Indentures entered
into by the Borrowers and certain of the Subsidiary Guarantors: (a) Indenture
dated as of October 1, 1997 with respect to the 7-5/8% Senior Notes due 2007,
(b) Indenture dated as of June 4, 2001 with respect to the 8-1/2% Senior Notes
due 2011, and (c) Indenture dated as of May 26, 2004 with respect to the Senior
Floating Rate Notes due 2011, in each case as amended and supplemented to the
date hereof.
     “Solvent” means, with respect to any Person as of a particular date, that
on such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person, and
(e) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable



--------------------------------------------------------------------------------



 



-13-

regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
     “Subsidiary” means any subsidiary of the Borrowers.
     “Subsidiary Guarantor” means the Subsidiaries listed on Schedule SG and any
other Person which becomes a party to the Subsidiary Guaranty in accordance with
SECTION 5.13.
     “Subsidiary Guaranty” means the guaranty delivered for the benefit of the
Administrative Agent and the Lenders in substantially the form attached hereto
as Exhibit E.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrowers or the Subsidiaries shall be a Swap Agreement.
     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.
     “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.
     “Swingline Loan” means a Loan made pursuant to SECTION 2.5.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Total Assets” means, as of any date of determination, the total book value
of all assets of the Borrowers and their Subsidiaries determined on a
consolidated basis in accordance with GAAP.
     “Total EBITDA” shall mean, for any period, Consolidated Net Income for such
period plus, to the extent deducted in determining Consolidated Net Income
during such period (without duplication), (i) income tax expense for such
period, (ii) Interest Charges for such period, (iii) depreciation of real estate
owned and amortization expense for such period, and (iv) amortization of
intangibles for such period, after eliminating therefrom all extraordinary
nonrecurring items of income or expense, including non-cash impairment charges,
non-cash write-offs of deferred financing costs incurred



--------------------------------------------------------------------------------



 



-14-

prior to the date hereof, and costs, premiums and penalties arising by contract
in connection with the prepayment of Indebtedness .
     “Total Net Debt” means, as of any date of determination, the total amount
of all Indebtedness of the Borrowers and their Subsidiaries minus unrestricted
cash and Cash Equivalents in excess of $25,000,000 on the balance sheet of the
Borrowers, all as determined on a consolidated basis in accordance with GAAP.
     “Total Unencumbered Assets” means, as of any date of determination, the
total book value of all Unencumbered Assets of the Borrowers and their
Subsidiaries determined on a consolidated basis in accordance with GAAP.
     “Transactions” means the execution, delivery and performance by the
Borrowers and the Subsidiary Guarantors of this Agreement and the other Loan
Documents, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “Unencumbered Assets” means all income-producing real property assets in
the United States and Canada which are (1) improved with a building for which a
certificate of occupancy has been issued (where available) or which is otherwise
being lawfully occupied for its intended uses, (2) either (A) 100% owned in fee
(or leasehold under a ground lease that has a remaining term of at least thirty
(30) years (except that up to five of the ground-leases for existing
Unencumbered Assets may have a remaining term of at least twenty (20) years) and
that has customary provisions to permit non-recourse leasehold mortgage
financing under customary prudent lending requirements (an “Eligible Ground
Lease”)) by a Borrower or a wholly-owned Subsidiary, or (B) at least 51% owned
in fee (or leasehold under an Eligible Ground Lease), directly or indirectly
(including through a Joint Venture), by the Borrowers and their Subsidiaries, so
long as a Borrower substantially controls the sale and financing of such
property, (3) free of (and if owned by a Subsidiary or a Joint Venture, the
Equity Interests of such Subsidiary or Joint Venture are free of) all Liens and
negative pledges (other than those permitted by clauses (a) through (e) of
SECTION 6.2), and (4) not subject to any Environmental Liability or other event
or occurrence which would have a Material Adverse Effect.
     “Unencumbered Leverage Ratio” has the meaning assigned to such term in
SECTION 6.1(c).
     “Unsecured Indebtedness” means at any time the aggregate unpaid principal
amount of all Indebtedness of the Borrowers and their Subsidiaries, other than
(i) Indebtedness of a Subsidiary owing to a Borrower or to a wholly-owned
Subsidiary and (ii) Secured Indebtedness.
     “Unused Fee” has the meaning assigned to such term in SECTION 2.12(a).
     “Unused Fee Rate” means 0.50% per annum; provided that during any period
beginning on one Calculation Date and ending on the date immediately preceding
the next Calculation Date that (a) the Unencumbered Leverage Ratio is less than
5.0 to 1 and (b) no Default or Event of Default has occurred and is continuing,
the Unused Fee Rate shall be 0.375%.



--------------------------------------------------------------------------------



 



-15-

     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.2. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
     SECTION 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     SECTION 1.4. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrowers notify the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
     SECTION 1.5. Joint Venture Investments. For purposes of calculating the
financial covenants in SECTION 6.1 (including the definitions used therein),
(a) Total EBITDA shall be calculated, to the extent applicable, to include the
pro-rata share (as determined by their respective percentage interests in the
profits and losses of such Joint Venture) of results attributable to the
Borrowers and their Subsidiaries from Joint Ventures and (b) Total Net Debt and
Unsecured Indebtedness shall be calculated as follows: (i) if the Indebtedness
of a Joint Venture is recourse to a Borrower or one of its Subsidiaries (other
than Indebtedness which is recourse only to a special purpose Subsidiary which
owns the assets securing such Indebtedness), then Total Net Debt and Unsecured
Indebtedness shall include the amount of such Indebtedness that is recourse to
such Person, without duplication, and (ii) if the Indebtedness of such Joint
Venture is not recourse to a Borrower or one of its Subsidiaries, then Total Net
Debt and Unsecured Indebtedness shall include such Person’s pro-rata share of
such Indebtedness as determined by its percentage interest in the profits and
losses of such Joint Venture. For purposes of this SECTION 1.5, Indebtedness of
a Joint Venture that is recourse to a Borrower or one of its Subsidiaries solely
as a result of such Person’s being a partner or member in such Joint Venture
shall be treated as not.



--------------------------------------------------------------------------------



 



-16-

recourse to such Person as long as the only assets owned by such Person are its
equity interest in such Joint Venture and any contributed capital held to fund
such equity interest.
ARTICLE II
THE CREDITS
     SECTION 2.1. Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrowers in dollars
from time to time and to acquire participations in Swingline Loan and Letters of
Credit during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the total Revolving Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.
     SECTION 2.2. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Swingline Loan shall be made
in accordance with the procedures set forth in SECTION 2.5. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
     (b) Subject to SECTION 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrowers may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than $2,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by SECTION
2.6(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $100,000 and not less than $500,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten (10) Eurodollar Revolving Borrowings
outstanding.
     (d) Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
     SECTION 2.3. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrowers shall notify the Administrative Agent of such request
by telephone (a) in the case of a Eurodollar Borrowing, not later than
12:00 p.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 p.m., New York City time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by SECTION
2.6(e) may be given not later than 10:00 a.m., New York City time, on the



--------------------------------------------------------------------------------



 



-17-

date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Borrowers.
Each such Borrowing Request, whether telephonic and/or written, shall specify
the following information in compliance with SECTION 2.2:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of a Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of SECTION 2.7.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrowers shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this SECTION 2.3, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing. Each such Borrowing Request shall be accompanied by the
officer’s certificate required by SECTION 6.1(e).
     SECTION 2.4. [RESERVED]
     SECTION 2.5. Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $10,000,000
or (ii) the total Revolving Credit Exposures exceeding the total Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.
     (b) To request a Swingline Loan, the Borrowers shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy in the
form of Exhibit B), not later than 12:00 noon, New York City time, on the day of
a proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrowers. The Swingline
Lender shall make each Swingline Loan available to the Borrowers by means of a
credit to the general deposit account of the Borrowers with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in SECTION 2.6(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.
     (c) The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire



--------------------------------------------------------------------------------



 



-18-

participations on such Business Day in all or a portion of the Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in SECTION 2.7 with respect to
Loans made by such Lender (and SECTION 2.7 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrowers of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrowers (or other party on behalf of the Borrowers) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrowers for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrowers of any default in the payment thereof.
     SECTION 2.6. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrowers may request the issuance of Letters
of Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrowers
to, or entered into by the Borrowers with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. On
the Effective Date, the letters of credit previously issued by JPMorgan Chase
Bank, N.A. and listed on Schedule 2.6 shall be deemed to be Letters of Credit
issued under this Agreement.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrowers shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (at least five (5) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. Each such notice shall be
accompanied by the officer’s certificate required by SECTIONS 4.2(f) and 6.1(e).
The Administrative Agent shall promptly advise each Lender of each such notice.
If requested by the Issuing Bank, the Borrowers also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A



--------------------------------------------------------------------------------



 



-19-

Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrowers
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$10,000,000 and (ii) the total Revolving Credit Exposures shall not exceed the
total Commitments.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is ten
(10) Business Days prior to the Maturity Date; provided, that any Letter of
Credit with a one-year term may provide for the automatic renewal thereof for
additional one-year periods, so long as such automatic renewal does not extend
the expiration date of any such Letters of Credit beyond the date that is ten
(10) Business Days prior to the Maturity Date.
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrowers for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrowers shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on such date, or,
if such notice has not been received by the Borrowers prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrowers receive such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrowers receive such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrowers may, subject to the conditions to borrowing set forth herein,
request in accordance with SECTION 2.3 or SECTION 2.5 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrowers’ obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrowers fail to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrowers in respect thereof and
such Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrowers, in the same manner as
provided in SECTION 2.7 with respect to Loans made by such Lender (and SECTION
2.7 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the
Administrative



--------------------------------------------------------------------------------



 



-20-

Agent of any payment from the Borrowers pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.
     (f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, a Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
the Borrowers that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrowers by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement nor shall
the Issuing Bank have any liability whatsoever to the Borrowers or the Lenders
for any failure to give such notice.
     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is



--------------------------------------------------------------------------------



 



-21-

made, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Borrowers reimburse such LC Disbursement, at the rate per annum then
applicable to ABR Revolving Loans; provided that, if the Borrowers fail to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then SECTION 2.13(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section to reimburse the Issuing Bank shall be for the account of
such Lender to the extent of such payment.
     (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
SECTION 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrowers receive notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing at least 50.1% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to a Borrower described
in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing at least 50.1% of the total LC Exposure), be applied to satisfy
other obligations of the Borrowers under this Agreement. If the Borrowers are
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three Business Days after
all Events of Default have been cured or waived or after all of the Obligations
have been paid in full in cash and the Commitments and all Letters of Credit
have been terminated.



--------------------------------------------------------------------------------



 



-22-

     SECTION 2.7. Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in SECTION 2.5. The Administrative Agent will make such Loans available to the
Borrowers by promptly crediting the amounts so received, in like funds, to an
account of a Borrower maintained with the Administrative Agent in New York City
and designated by the Borrowers in the applicable Borrowing Request; provided
that ABR Revolving Loans or Swingline Loans made to finance the reimbursement of
an LC Disbursement as provided in SECTION 2.6(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrowers,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
     SECTION 2.8. Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request. Thereafter, the Borrowers may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrowers may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.
     (b) To make an election pursuant to this Section, the Borrowers shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under SECTION 2.3 if the Borrowers were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in the form of Exhibit D and signed by the Borrowers.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with SECTION 2.2:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be



--------------------------------------------------------------------------------



 



-23-

specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrowers fail to deliver a timely Interest Election Request
with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrowers, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.
     SECTION 2.9. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
     (b) The Borrowers may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000, (ii) the Borrowers shall not terminate or reduce the Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
SECTION 2.11, the total Revolving Credit Exposures would exceed the total
Commitments and (iii) unless the Commitments are reduced to zero, no reduction
shall be made which would reduce the Commitments to an amount less than
$75,000,000.
     (c) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrowers pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrowers may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrowers (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.



--------------------------------------------------------------------------------



 



-24-

     (d) Unless a Default or an Event of Default has occurred and is continuing,
the Borrowers, by written notice to the Administrative Agent, may request on up
to four (4) occasions that the Commitments be increased by an amount not less
than $25,000,000 per request and not more than $125,000,000 in the aggregate
(such that the total Commitments after all such increases shall never exceed
$250,000,000); provided that for any such request the Borrowers and/or the
Administrative Agent shall use commercially reasonable efforts to locate
additional lenders (which qualify as assignees under SECTION 9.4) reasonably
acceptable to the Borrowers and the Administrative Agent or existing Lenders
willing to hold commitments for the requested increase. In the event that
lenders commit to any such increase, (i) the Commitments of those lenders
committing to such increase shall be increased, (ii) the Applicable Percentage
of each of the Lenders shall be adjusted according to the increased or new
Commitments (or, in the case of a new lender not previously party hereto, added
to Schedule 2.1) and the Borrowers shall make such borrowings and repayments as
shall be necessary to effect a reallocation of the Revolving Loans, (iii) new or
replacement notes shall be issued, and (iv) other changes shall be made by way
of supplement, amendment or restatement of any Loan Document as may be necessary
or desirable to reflect the aggregate amount, if any, by which Lenders have
agreed to increase their respective Commitments or any other lenders (which
qualify as eligible assignees under SECTION 9.4) have agreed to make new
commitments pursuant to this SECTION 2.9(d), in each case notwithstanding
anything in SECTION 9.2(b) to the contrary, without the consent of any Lender
other than those Lenders increasing their Commitments. The fees payable by the
Borrowers upon any such increase in the Commitments shall be agreed upon by the
Administrative Agent and the Borrowers at the time of such increase.
Notwithstanding the foregoing, nothing in this SECTION 2.9(d) shall constitute
or be deemed to constitute an agreement by any Lender to increase its Commitment
hereunder.
Notwithstanding the foregoing, an increase in the aggregate amount of the
Commitments shall be effective only if (i) no Default or Event of Default shall
have occurred and be continuing on the date such increase is requested and the
date such increase is to become effective; (ii) each of the representations and
warranties made by the Borrowers in this Agreement and the other Loan Documents
shall be true and correct in all material respects on and as of the date such
increase is requested and the date such increase is to become effective with the
same force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); (iii) the Administrative Agent shall
have received (x) such documents and certificates as the Administrative Agent or
its counsel may reasonably request relating to the authorization of such
increase and (y) a favorable written opinion (addressed to the Administrative
Agent and the Lenders) of counsel for the Borrowers (which may be an opinion of
in-house counsel), after giving effect to such increase; and (iv) the Borrowers
shall be in compliance with ARTICLE VI.
     SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrowers
hereby jointly and severally and unconditionally promise to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrowers shall repay all Swingline Loans then
outstanding.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.



--------------------------------------------------------------------------------



 



-25-

     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and the
form of Exhibit C. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
SECTION 9.4) be represented by one or more promissory notes in such form payable
to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).
     (f) So long as no Default or Event of Default has occurred and is
continuing, the Borrowers may elect at least thirty (30) days but no more than
one hundred and twenty (120) days prior to the Maturity Date, to extend the
Maturity Date for one year as provided in this SECTION 2.10(f) by providing
written notice of such election to the Administrative Agent (which shall
promptly notify each of the Lenders). If on the initial Maturity Date (i) no
Default or Event of Default exists and is continuing, (ii) the representations
and warranties of the Borrowers set forth in this Agreement are true and correct
in all material respects on and as of such date (or, if such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date), (iii) the Borrowers pay to the Administrative Agent, for the pro
rata benefit of the Lenders based on their Applicable Percentages, an extension
fee equal to 0.25% of the then total Commitments, and (iv) the Borrowers have
given written notice to the Administrative Agent of such election to extend the
Maturity Date within the time frame set forth in this SECTION 2.10(f), the
Maturity Date shall be extended to January 2, 2010.
     SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right
at any time and from time to time at its option to prepay any Borrowing in whole
or in part, subject to prior notice in accordance with paragraph (b) of this
Section. The Borrowers shall be required to prepay the Loan to the extent
required by SECTION 5.9.
     (b) The Borrowers shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by SECTION 2.9, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with SECTION 2.9. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving



--------------------------------------------------------------------------------



 



-26-

Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in SECTION 2.2.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by SECTION 2.13.
     SECTION 2.12. Fees. (a) The Borrowers jointly and severally agree to pay to
the Administrative Agent for the account of each Lender an unused fee (the
“Unused Fee”), which shall accrue at the Unused Fee Rate on the average daily
unused amount of the Commitment of such Lender during the period from and
including the Closing Date to but excluding the date on which such Commitment
terminates. Accrued Unused Fees shall be payable quarterly in arrears on the
fifteenth (15th) day of January, April, July and October of each year and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof. All Unused Fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
     (b) The Borrowers jointly and severally agree to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
     (c) The Borrowers jointly and severally agree to pay to each Lender for its
own account an upfront fee equal to 0.375% of its Commitment on the Effective
Date, payable on the Effective Date.
     (d) The Borrowers jointly and severally agree to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrowers and the Administrative Agent.
     (e) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
     SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.



--------------------------------------------------------------------------------



 



-27-

     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon the Maturity Date or other
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
     (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
     SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
     SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit



--------------------------------------------------------------------------------



 



-28-

extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
     (b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
     (c) A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
     (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
     SECTION 2.16. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under SECTION
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrowers pursuant to SECTION 2.19,
then, in any such event, the Borrowers



--------------------------------------------------------------------------------



 



-29-

shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
     SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrowers hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrowers shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrowers shall make
such deductions and (iii) the Borrowers shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrowers shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrowers hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Borrower to a Governmental Authority, the Borrowers shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrowers (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrowers as will permit such payments to be made
without withholding or at a reduced rate.



--------------------------------------------------------------------------------



 



-30-

     (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this SECTION 2.17, it shall
pay over such refund to the Borrowers (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this SECTION
2.17 with respect to the Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrowers, upon the
request of the Administrative Agent or such Lender, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrowers or any other Person.
     SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under SECTION 2.15, SECTION 2.16, SECTION 2.17, or otherwise)
prior to 12:00 noon, New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York or as
otherwise directed in writing by the Administrative Agent, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to SECTION 2.15, SECTION 2.16, SECTION
2.17 and SECTION 9.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is



--------------------------------------------------------------------------------



 



-31-

recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrowers
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrowers rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrowers
in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to SECTION 2.5(c), SECTION 2.6(d), SECTION 2.6(e), SECTION 2.7(b) or
SECTION 2.18(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
     SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under SECTION 2.15, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to SECTION 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to SECTION 2.15 or SECTION 2.17, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby jointly and severally agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
     (b) If any Lender requests compensation under SECTION 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to SECTION 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
SECTION 9.4), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and



--------------------------------------------------------------------------------



 



-32-

participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under SECTION
2.15 or payments required to be made pursuant to SECTION 2.17, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.
     SECTION 2.20. Joint and Several Liability of the Borrowers.
     (a) Each of the Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Agreement, for the mutual benefit, directly and indirectly,
of each of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.
     (b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all of the Obligations arising under this Agreement and the other
Loan Documents, it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them.
     (c) If and to the extent that either of the Borrowers shall fail to make
any payment with respect to any of the Obligations as and when due or to perform
any of the Obligations in accordance with the terms thereof, then in each such
event, the other Borrower will make such payment with respect to, or perform,
such Obligation.
     (d) The obligations of each Borrower under the provisions of this SECTION
2.20 constitute full recourse obligations of such Borrower, enforceable against
it to the full extent of its properties and assets.
     (e) Except as otherwise expressly provided herein, to the extent permitted
by law, each Borrower hereby waives notice of acceptance of its joint and
several liability, notice of occurrence of any Default or Event of Default
(except to the extent notice is expressly required to be given pursuant to the
terms of this Agreement), or of any demand for any payment under this Agreement,
notice of any action at any time taken or omitted by the Administrative Agent or
the Lenders under or in respect of any of the obligations hereunder, any
requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Agreement. Each Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations, the acceptance of any partial
payment thereon, any waiver, consent or other action or acquiescence by the
Administrative Agent or the Lenders at any time or times in respect of any
default by either Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or the Lenders in respect of
any of the obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such obligations or the addition, substitution or release, in whole or in part,
of either Borrower. Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or any failure to act on
the part of the Administrative Agent or the Lenders, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder
which might, but for the provisions of



--------------------------------------------------------------------------------



 



-33-

this SECTION 2.20, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this SECTION
2.20, it being the intention of each Borrower that, so long as any of the
Obligations hereunder remain unsatisfied, the obligations of such Borrower under
this SECTION 2.20 shall not be discharged except by performance and then only to
the extent of such performance. The obligations of each Borrower under this
SECTION 2.20 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to either Borrower or a Lender. The joint and several
liability of the Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of either
Borrower or any of the Lenders.
     (f) The provisions of this SECTION 2.20 are made for the benefit of the
Lenders and their successors and assigns, and may be enforced by them from time
to time against either of the Borrowers as often as occasion therefor may arise
and without requirement on the part of the Lenders first to marshal any of its
claims or to exercise any of its rights against the other Borrower or to exhaust
any remedies available to it against the other Borrower or to resort to any
other source or means of obtaining payment of any of the Obligations hereunder
or to elect any other remedy. The provisions of this SECTION 2.20 shall remain
in effect until all the Obligations shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations is rescinded or must otherwise be restored or
returned by the Lenders upon the insolvency, bankruptcy or reorganization of
either of the Borrowers, or otherwise, the provisions of this SECTION 2.20 will
forthwith be reinstated and in effect as though such payment had not been made.
     (g) Notwithstanding any provision to the contrary contained herein or in
any of the other Loan Documents, to the extent the obligations of either
Borrower shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of such
Borrower hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the Bankruptcy Code).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants to the Lenders, as of Effective Date
and the date of each Credit Event hereunder that:
     SECTION 3.1. Organization; Powers. (a) Each of the Borrowers and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
     (b) FelCor Trust qualified as a real estate investment trust under the
provisions of subchapter M of the Code for its fiscal years ended December 31,
1994 through December 31, 2004. No tax return has been examined and reported on
by the Internal Revenue Service. FelCor Trust has not incurred any liability for
excise taxes pursuant to Section 4981 of the Code. Each Subsidiary of FelCor
Trust is either a “qualified REIT subsidiary” within the meaning of Section
856(i) of the Code, a partnership or a disregarded entity under Treasury
Regulation Section 301.7701-3, or a taxable REIT subsidiary within the meaning
of Section 856(i) of the Code.



--------------------------------------------------------------------------------



 



-34-

     SECTION 3.2. Authorization; Enforceability. The Transactions are within
each Borrower’s and each Subsidiary Guarantor’s corporate, partnership, limited
liability company or trust powers and have been duly authorized by all necessary
corporate, partnership, limited liability company or trust and, if required,
stockholder or other equity holder action. Each of this Agreement and the other
Loan Documents has been duly executed and delivered by each Borrower and each
Subsidiary Guarantor party thereto and constitutes a legal, valid and binding
obligation of each Borrower and each Subsidiary Guarantor, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
     SECTION 3.3. Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation (including Regulations T, U or X) or the charter, by-laws or
other organizational documents of the Borrowers or any of its Subsidiaries or
any order, writ, judgment, injunction, decree or permit of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrowers or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrowers or any of their Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrowers or any of their Subsidiaries.
     SECTION 3.4. Financial Condition; No Material Adverse Change. (a) The
Borrowers have heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2004, reported on by
PricewaterhouseCoopers LLP independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended September 30,
2005, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrowers and their consolidated Subsidiaries
as of such dates and for such periods in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) above.
     (b) Since December 31, 2004, there has been no material adverse change in
the business, assets, operations, prospects or condition, financial or
otherwise, of the Borrowers and their Subsidiaries, taken as a whole.
     SECTION 3.5. Properties. (a) Each of the Borrowers and their Subsidiaries
has good and marketable title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes,
and none of such properties is subject to any Lien prohibited by this Agreement.
     (b) Each of the Borrowers and their Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrowers and
their Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     (c) Each of the Borrowers and their Subsidiaries has obtained, and holds in
full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditations, easements, rights of way and
other rights, consents and approvals which are necessary for the operation of



--------------------------------------------------------------------------------



 



-35-

its respective businesses as presently conducted, except where the failure to
obtain or maintain the same would not have or would not reasonably be expected
to have a Material Adverse Effect.
     SECTION 3.6. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of a Borrower, threatened against
or affecting a Borrower or any of their Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement, the other Loan Documents or the Transactions.
     (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither a Borrower nor any of their
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
     (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
     SECTION 3.7. Compliance with Laws and Agreements. Each of the Borrowers and
their Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing. Neither the Borrowers nor any of their
Subsidiaries is in default in any respect under any contract, lease, loan
agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default would have or would be reasonably expected to have a Material
Adverse Effect.
     SECTION 3.8. Investment and Holding Company Status. Neither a Borrower nor
any of their Subsidiaries is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.
     SECTION 3.9. Taxes. Each of the Borrowers and their Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
     SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on



--------------------------------------------------------------------------------



 



-36-

the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $1,000,000 the fair market value of
the assets of all such underfunded Plans.
     SECTION 3.11. Disclosure. The Borrowers have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information (including the financial projections) furnished by or on
behalf of the Borrowers to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     SECTION 3.12. Indebtedness. (a) As of the date hereof and except as set
forth on Schedule 3.12, the Borrowers and their Subsidiaries have no outstanding
Indebtedness (other than inter-company indebtedness). As of the date hereof, all
Indebtedness on Schedule 3.12 is permitted by this Agreement. Neither a Borrower
nor any Subsidiary is in default and no waiver of default is currently in
effect, in the payment of any principal or interest on any Indebtedness of such
Borrower or such Subsidiary, and no event or condition exists with respect to
any Indebtedness of a Borrower or any Subsidiary, that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Indebtedness to become due and payable before its stated maturity or
before its regularly scheduled dates of payment.
     (b) Except as disclosed in Schedule 3.12, neither a Borrower nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by SECTION 6.2.
     SECTION 3.13. Ownership; Organization Structure; Subsidiaries. As of the
date hereof, (a) Schedule 3.13 is a complete and accurate (i) list of the
Borrowers and their Subsidiaries, showing the correct name of each Subsidiary,
its jurisdiction of organization and the percentage of shares of each class of
its Equity Interests outstanding owned by the Borrowers and each other
Subsidiary, and (ii) list of the Borrowers’ Affiliates, other than the
Subsidiaries, (b) except as set forth on Schedule 3.13, the Borrowers do not
have any Subsidiaries or own any interest, directly or indirectly, in any joint
venture and (c) no Person (including any Affiliates of such Person) owns,
beneficially or of record, directly or indirectly, Equity Interests of a
Borrower representing 30% or more in the aggregate of the outstanding Equity
Interests of such Borrower. The outstanding Equity Interests of the Borrowers
and all of the Subsidiaries are validly issued, fully paid and non-assessable
and are owned by such entity free and clear of all Liens, except for Liens
permitted by clauses (a) through (e) of SECTION 6.2 with respect to Equity
Interests in Subsidiaries.
     SECTION 3.14. Solvency. Each Borrower is and, after consummation of the
transactions contemplated by this Agreement, will be Solvent.
     SECTION 3.15. Location of Assets; Unencumbered Assets. As of the Effective
Date, set forth on Schedule 3.15 is (a) a list of all properties of the
Borrowers and their Subsidiaries (with the city and state where located) and the
ownership interests of the Borrowers in such property and (b) a list of all
Unencumbered Assets and the owner or ground-lessee of each such Unencumbered
Asset. All such



--------------------------------------------------------------------------------



 



-37-

Unencumbered Assets satisfy the requirements for an Unencumbered Asset, set
forth in the definition thereof. Schedule 3.15 shall be updated as of the end of
each fiscal quarter as set forth in SECTION 5.1(c); provided that the owner or
ground-lessee of an Unencumbered Asset need only be listed on such updated
Schedule 3.15 if it is a new Unencumbered Asset.
     SECTION 3.16. No Burdensome Restrictions. Neither a Borrower nor any
Subsidiary is a party to any agreement or instrument or subject to any other
obligation or any charter or corporate restriction or any provision of any
applicable law, rule or regulation (i) which, individually or in the aggregate,
would have or would be reasonably expected to have a Material Adverse Effect or
(ii) restricting the ability of such Subsidiary to pay dividends out of profits
or make any other similar distributions of profits to the Borrowers or any
Subsidiaries that own outstanding shares of capital stock or similar equity
interests in such Subsidiary.
     SECTION 3.17. Insurance. The insurance policies and programs in effect as
of the Effective Date and thereafter with respect to the properties, assets and
business of the Borrowers and the Subsidiaries are in compliance with SECTION
5.5.
     SECTION 3.18. Use of Proceeds; Margin Stock. The Borrowers will use the
proceeds of the Loans (including any Letters of Credit) for acquisitions and
other general working capital purposes of the Borrowers and their Subsidiaries.
No part of the proceeds of any Loan or the issuance of any Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.
     SECTION 3.19. Foreign Asset Control Regulations. Neither making of the
Loans to the Borrowers, the issuance of any Letters of Credit, nor the
Borrowers’ use of the proceeds of the Loans will violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto, including without
limitation Executive Order 13224 66 Fed. Reg. 49079 (September 25, 2001)
(Blocking Property and Prohibiting Transactions with Persons who Commit,
Threaten to Commit or Support Terrorism), or the Act.
ARTICLE IV
CONDITIONS
     SECTION 4.1. Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with SECTION 9.2):
     (a) The Administrative Agent (or its counsel) shall have received from each
party to this Agreement and each other Loan Document either (i) a counterpart of
this Agreement or such Loan Document signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic transmission of a signed signature page of this
Agreement or such Loan Document) that such party has signed a counterpart of
this Agreement or such Loan Document.
     (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Jenkens & Gilchrist, a Professional Corporation, and of Miles
& Stockbridge, P.C., United States counsel for the Borrowers and the Subsidiary
Guarantors, and of Canadian counsel for the Canadian Subsidiary Guarantor,
covering such matters relating to the Borrowers, the Subsidiary Guarantors, this
Agreement,



--------------------------------------------------------------------------------



 



-38-

the other Loan Documents or the Transactions as the Required Lenders shall
reasonably request. The Borrowers hereby request such counsel to deliver such
opinion.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers and
the Subsidiary Guarantors, the authorization of the Transactions and any other
legal matters relating to the Borrowers, the Subsidiary Guarantors, this
Agreement, the other Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
     (d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of a Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of SECTION 4.2.
     (e) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.
     (f) The Administrative Agent shall have received an officer’s certificate
duly executed by the President, Vice President or a Financial Officer of a
Borrower certifying as to pro forma compliance with the financial covenants in
SECTION 6.1 as of the Effective Date (taking into account any Borrowings to be
made on such date).
     (g) The Administrative Agent shall have received satisfactory financial
statements of the type described in SECTION 5.1(a) for the 2003 and 2004 fiscal
years of the Borrowers and satisfactory financial statements of the type
described in SECTION 5.1(b) for the quarter ended September 30, 2005.
     (h) The Administrative Agent shall have received satisfactory evidence of
the repayment in full and termination of the Borrower’s Term Credit Agreement
dated as of October 18, 2005 among the FelCor Partnership and certain of its
Subsidiaries, Citicorp North America, Inc., as administrative agent and certain
other parties.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to SECTION 9.2) at
or prior to 3:00 p.m., New York City time, on January 15, 2006 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).
     SECTION 4.2. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit (each, a “Credit Event”), is subject to the
satisfaction of the following conditions:
     (a) After giving effect to such Credit Event, the representations and
warranties of the Borrowers set forth in this Agreement shall be true and
correct on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (or if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date).



--------------------------------------------------------------------------------



 



-39-

     (b) At the time of and immediately after giving effect to such Credit
Event, no Default shall have occurred and be continuing or would occur as a
result of such Credit Event.
     (c) No change in the business, assets, management, operations, financial
condition or prospects of the Borrowers and their Subsidiaries or any of their
respective properties shall have occurred since December 31, 2004 which change
will have or could have a Material Adverse Effect.
     (d) The Administrative Agent shall have received a Borrowing Request or a
request for issuance, amendment, renewal or extension of a Letter of Credit, as
applicable.
     (e) No law, regulation or order of any Governmental Authority shall
prohibit enjoin or restrain any Lender from such Credit Event, as reasonably
determined by such Lender.
     (f) The Administrative Agent shall have received an officer’s certificate
duly executed by the President, Vice President or a Financial Officer of a
Borrower certifying as to pro forma compliance with the financial covenants
required by SECTION 6.1(e) as of the Effective Date (taking into account the
requested Credit Event).
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.
ARTICLE V
AFFIRMATIVE COVENANTS
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:
     SECTION 5.1. Financial Statements; Ratings Change and Other Information.
The Borrowers will furnish to the Administrative Agent and each Lender:
     (a) within 90 days after the end of each fiscal year of the Borrowers,
their audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrowers and their consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrowers, their consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrowers and their consolidated Subsidiaries
on a consolidated basis in accordance



--------------------------------------------------------------------------------



 



-40-

with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of a Borrower in the form
of Exhibit F hereto (i) certifying that such Financial Officer has reviewed the
terms of the Loan Documents, and has made, or caused to be made, under his or
her supervision, a review in reasonable detail of the consolidated financial
condition of the Borrowers and the Subsidiaries during the period covered by
such reports, (ii) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with SECTION 6.1 and SECTION 6.8,
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
SECTION 3.4 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and
(v) containing updates of Schedule 3.15;
     (d) to the extent not publicly available, copies of all periodic and other
reports, proxy statements and other materials filed by the Borrowers or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by a Borrower to its
shareholders generally, as the case may be;
     (e) promptly following any request therefor, all such financial information
regarding the Borrowers and the Subsidiaries and specifically regarding the
properties and assets of the Borrowers and the Subsidiaries, as the
Administrative Agent or Lenders shall reasonably request, including, but not
limited to, partnership, limited liability company and joint venture agreements,
property cash flow projections, property budgets, actual and budgeted capital
expenditures, operating statements (current year and immediately preceding year,
if applicable), operating performance statistics and mortgage information; and
     (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of a Borrower
or any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
     SECTION 5.2. Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting a Borrower
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $5,000,000; and
     (d) any other development (including the occurrence of an Environmental
Liability) that results in, or could reasonably be expected to result in, a
Material Adverse Effect.



--------------------------------------------------------------------------------



 



-41-

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of a Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
     SECTION 5.3. Existence; Conduct of Business. Each Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under SECTION 6.2(a) or any
such action with respect to any Subsidiary (other than a Subsidiary Guarantor)
that could not reasonably be expected to result in a Material Adverse Effect.
Without limiting the generality of the foregoing, FelCor Trust will do all
things necessary to maintain its status as a REIT and its listing on the New
York Stock Exchange.
     SECTION 5.4. Payment of Obligations. Each Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
     SECTION 5.5. Maintenance of Properties; Insurance. Each Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition in
the ordinary course of its business, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.
     SECTION 5.6. Books and Records; Inspection Rights. Each Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
     SECTION 5.7. Compliance with Laws. Each Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, including
Environmental Laws, and with all contractual obligations, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     SECTION 5.8. Use of Proceeds and Letters of Credit. The proceeds of the
Loans and the Letters of Credit will be used only for the financing of the
working capital needs (including acquisitions) of the Borrowers and their
Subsidiaries and for general corporate purposes (including payment, prepayment
and refinancing of Indebtedness to the extent otherwise permitted by this
Agreement). No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.



--------------------------------------------------------------------------------



 



-42-

     SECTION 5.9. Notices of Asset Sales or Dispositions . The Borrowers shall
deliver to the Administrative Agent and the Lenders written notice not less than
five (5) Business Days prior to a sale, transfer, granting of a Lien to secure
Indebtedness on, or other disposition of an Unencumbered Asset, in a single
transaction or series of related transactions, for consideration in excess of
$15,000,000. In addition, simultaneously with delivery of any such notice, the
Borrowers shall deliver to the Administrative Agent a certificate of a Financial
Officer certifying that the Borrowers are in compliance with this Agreement and
the other Loan Documents both on a historical basis and on a pro forma basis,
exclusive of the property sold, transferred or encumbered with a Lien (or will
be after making the required prepayments described in the next paragraph).
     To the extent such proposed transaction would result in a failure to comply
with the covenants set forth herein, the Borrowers shall apply the proceeds of
such transaction (together with such additional amounts as may be required), to
prepay the Obligations in an amount, as determined by the Administrative Agent,
equal to that which would be required to reduce the Obligations so that
Borrowers will be in compliance with the covenants set forth herein upon the
consummation of the contemplated transaction.
     SECTION 5.10. Further Assurances. Each Borrower will cooperate with, and
will cause each Subsidiary to cooperate with, the Administrative Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their reasonable
satisfaction the Transactions contemplated by this Agreement and the other Loan
Documents.
     SECTION 5.11. Distributions in the Ordinary Course. In the ordinary course
of business each Borrower causes all of the Subsidiaries to make transfers of
net cash and cash equivalents upstream to the Borrowers (other than amounts held
by Subsidiaries as tenant deposits and for reserves, capital expenditures,
leasing commissions, tenant improvements and other working capital purposes),
and each Borrower shall continue to follow such ordinary course of business. The
Borrowers shall not make net transfers of cash and cash equivalents downstream
to the Subsidiaries except in the ordinary course of business consistent with
past practice.
     SECTION 5.12. ERISA Compliance. Each Borrower shall, and shall cause each
of its Subsidiaries and ERISA Affiliates to, establish, maintain and operate all
Plans to comply in all material respects with the provisions of ERISA, the Code,
all other applicable laws, and the regulations and interpretations thereunder
and the respective requirements of the governing documents for such Plans.
     SECTION 5.13. Additional Subsidiary Guarantors; Release of Subsidiary
Guarantors.
     (a) If, after the Closing Date, a Subsidiary of the Borrowers that is not a
Subsidiary Guarantor (i) acquires any real property asset that then or
thereafter qualifies under the definition of Unencumbered Asset and such real
property asset is directly or indirectly wholly-owned or ground leased by a
Borrower or (ii) provides a Guarantee of the Senior Unsecured Notes or any other
Indebtedness of the Borrowers, the Borrowers shall cause such Person to execute
and deliver a Subsidiary Guaranty to the Administrative Agent and the Lenders in
substantially the form of Exhibit E hereto; provided that a Subsidiary that owns
or ground-leases an Unencumbered Asset shall not be required to execute and
deliver a Subsidiary Guaranty so long as the aggregate book value of all
Unencumbered Properties owned or ground leased by Subsidiaries that are not
Subsidiary Guarantors does not exceed 2% of Total Unencumbered Assets. Such
Subsidiary Guaranty shall evidence consideration and equivalent value.
     (b) The Borrowers each acknowledge that, subject to the indefeasible
payment and performance in full of the Obligations, the rights of contribution
among each of them and the Subsidiary



--------------------------------------------------------------------------------



 



-43-

Guarantors are in accordance with applicable laws and in accordance with each
such Person’s benefits under the Loans and this Agreement. The Borrowers further
acknowledge that, subject to the indefeasible payment and performance in full of
the Obligations, the rights of subrogation of the Subsidiary Guarantors as
against the Borrowers are in accordance with applicable laws.
     (c) Other than during the continuance of a Default or Event of Default, at
the request of the Borrowers following the delivery of the certificate of an
Authorized Officer in accordance with SECTION 5.9 hereof, the Subsidiary
Guaranty of any Subsidiary Guarantor shall be released by the Administrative
Agent if and when (i) all of the real property assets owned or ground-leased by
such Subsidiary Guarantor shall cease (not thereby creating a Default or Event
of Default) to be an Unencumbered Asset which is wholly-owned by the Borrowers
or any of their Subsidiaries and (ii) any and all Guarantees of the Senior
Unsecured Notes and other Indebtedness of the Borrowers provided by such
Subsidiary Guarantor have been terminated or are being terminated concurrently
with such release.
ARTICLE VI
NEGATIVE COVENANTS
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each Borrower covenants and agrees with the Lenders that:
     SECTION 6.1. Financial Covenants and Other Covenants.
     (a) Leverage Ratio. As of the last day of any fiscal quarter of the
Borrowers, the Borrowers will not permit the ratio of Total Net Debt to Total
EBITDA for the period of four (4) consecutive fiscal quarters ending on such
date (the “Leverage Ratio”) to exceed: (a) 7.0 to 1.0 from the Closing Date
through June 30, 2007 and (b) 5.75 to 1.0 thereafter.
     (b) Fixed Charge Coverage. The Borrowers will not permit the ratio of
(i) Total EBITDA for any period of four (4) consecutive fiscal quarters of the
Borrowers to (ii) Fixed Charges for such period to be less than: (a) 1.35 to 1.0
from the Closing Date through June 30, 2007 and (b) 1.5 to 1.0 thereafter.
     (c) Total Unsecured Indebtedness. As of the last day of any fiscal quarter
of the Borrowers, the Borrowers will not permit the ratio of Unsecured
Indebtedness to Total EBITDA for Unencumbered Assets for the period of four
(4) consecutive fiscal quarters ending on such date (the “Unencumbered Leverage
Ratio”) to exceed: (a) 7.25 to 1.0 from the Closing Date through June 30, 2007
and (b) 6.25 to 1.0 thereafter; provided that for purposes of calculating the
Unencumbered Leverage Ratio, the aggregate amount of Total EBITDA for
Unencumbered Assets attributable to Unencumbered Assets that are not 100% owned
by the Borrowers or a Subsidiary Guarantor that is 100% owned by a Borrower
shall be limited to 10% of Total EBITDA for Unencumbered Assets unless the
Person which owns such Unencumbered Asset provides a Subsidiary Guaranty.
     (d) Maximum Dividend Payout Ratio. The Borrowers shall not make any
Restricted Payments after the occurrence and during the continuance of an Event
of Default, unless such Restricted Payments are necessary for FelCor Trust to
maintain its status as a REIT, and then only in the minimum amount necessary to
maintain such status as a REIT.



--------------------------------------------------------------------------------



 



-44-

     (e) Pro Forma Calculations. The Borrowers shall comply with the financial
ratios set forth in SECTION 6.1(a), SECTION 6.1(b) and SECTION 6.1(c) as of the
date of each Borrowing. The Borrowers shall recalculate such financial ratios by
adding the amount equal to the Indebtedness associated with such Borrowing to
the Indebtedness reflected on the most recently available financial statements,
and adding thereto any Indebtedness incurred since the date of such financial
statement (less any Indebtedness repaid, retired, or forgiven during such
period) and adding thereto the proforma EBITDA of such assets acquired with such
Indebtedness to Total EBITDA (less the EBITDA of any assets sold during such
period). The Borrowers shall deliver an officer’s certificate, signed by the
Financial Officer of a Borrower, certifying that the pro forma calculations as
of the date of such Borrowing demonstrate the Borrowers’ compliance with the
covenants and financial ratios set forth in SECTION 6.1(a), SECTION 6.1(b) and
SECTION 6.1(c).
     (f) Covenant Calculations. For purposes of the calculations to be made
pursuant to SECTION 6.1 (a) through (c) (and the definitions used therein),
(1) the relevant financial statements and terms will exclude the effects of
consolidation of investments in non-wholly owned subsidiaries under
Interpretation No. 46 of the Financial Accounting Standards Board and (2)
SECTION 1.5 shall apply to investments in Joint Ventures.
     SECTION 6.2. Liens. The Borrowers will not, and will not permit any
Subsidiary to, directly or indirectly, create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property (including, without limitation, any document or instrument in
respect of goods or accounts receivable) or asset now owned or hereafter
acquired by it, or assign, convey or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
     (a) Liens for taxes, assessments or other governmental charges that are not
yet due and payable or are being contested in compliance with SECTION 5.4;
     (b) any attachment or judgment Lien, unless the judgment it secures shall
not, within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;
     (c) Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens for sums not yet due and
payable) and Liens to secure the performance of bids, tenders, leases, or trade
contracts, or to secure statutory obligations (including obligations under
workers compensation, unemployment insurance and other social security
legislation), surety or appeal bonds or other Liens incurred in the ordinary
course of business and not in connection with the borrowing of money; provided
that such Liens do not, in the aggregate, materially detract from the value of
all property of the Borrowers and the Subsidiaries taken as a whole;
     (d) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of the Borrowers or any of their Subsidiaries, provided that such Liens do not,
in the aggregate, materially detract from the value of all property of the
Borrowers and their Subsidiaries taken as a whole;
     (e) Liens securing Indebtedness of a Subsidiary to a Borrower or to a
wholly-owned Subsidiary of a Borrower; or



--------------------------------------------------------------------------------



 



-45-

     (f) Liens on assets securing Secured Indebtedness, so long as (i) the
incurrence of such Secured Indebtedness is not prohibited by Article VI and
(ii) if such Lien is on an Unencumbered Property, the Borrowers comply with
SECTION 5.9 and no Default or Event of Default exists or would exist after
giving effect thereto.
     SECTION 6.3. Fundamental Changes; Governing Documents. (a) The Borrowers
will not, and will not permit any Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or any substantial part of its assets, or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Person may merge into a Borrower in a
transaction in which such Borrower is the surviving Person, (ii) any Person may
merge into any Subsidiary in a transaction in which the surviving entity is a
Subsidiary, (iii) any Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to a Borrower or to another Subsidiary, (iv) any Subsidiary may
sell, transfer or lease all or substantially all of its assets and a Borrower
may sell or transfer all or substantially all of the Equity Interests of any
Subsidiary in compliance with SECTION 6.6 and (v) any Subsidiary may liquidate
or dissolve if the Borrowers determine in good faith that such liquidation or
dissolution is in the best interests of the Borrowers and is not materially
disadvantageous to the Lenders.
     (b) The Borrowers will not, and will not permit any of their Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrowers and their Subsidiaries on the date of execution
of this Agreement and businesses reasonably related thereto.
     (c) The Borrowers will not and will not permit their or their Subsidiaries’
certificate of formation, limited liability company agreement, certificate of
limited partnership, partnership agreement, articles of incorporation, by-laws,
or other charter documents, as the case may be, to be modified, amended or
supplemented in any respect whatsoever, without, in each case, the express prior
written consent or approval of the Required Lenders, if such changes would
materially adversely affect the rights of the Administrative Agent or the
Lenders hereunder or under any of the other Loan Documents.
     SECTION 6.4. Indebtedness. Neither a Borrower nor any of its Subsidiaries
shall directly or indirectly create, incur, assume or otherwise become directly
or indirectly liable with respect to any Indebtedness if (i) a Default or an
Event of Default has occurred and is continuing, or (ii) such incurrence would
cause a Default or Event of Default hereunder; provided that the Borrowers may
incur Indebtedness during the continuance of a Default or an Event of Default
only if such Indebtedness is applied to the repayment in full of the Obligations
and the Commitments are terminated.
     SECTION 6.5. Transactions with Affiliates. The Borrowers will not, and will
not permit any of their Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any material
property or assets from, or otherwise engage in any other material transactions
with, any of its Affiliates, except (a) in the ordinary course of business at
prices and on terms and conditions not less favorable to the Borrowers or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among a Borrower and its Subsidiaries in
which such Borrower owns at least 90% of the equity interests and which do not
involve any other Affiliate and (c) any Restricted Payments permitted by SECTION
6.1(d).
     SECTION 6.6. Asset Sales and Disposition of Assets. The Borrowers will not,
and will not permit any Subsidiary to, sell, transfer or otherwise dispose of
any asset unless (a) the Borrowers



--------------------------------------------------------------------------------



 



-46-

comply with SECTION 5.9, to the extent applicable, and (b) no Default or Event
of Default exists or would exist after giving effect thereto.
     SECTION 6.7. Negative Pledge; Restrictive Agreements. From and after the
Effective Date, the Borrowers shall not enter into or permit to exist, and will
not permit any Subsidiary to enter into or permit to exist, any agreement or
arrangement (i) containing any provision prohibiting or restricting the creation
or assumption of any Lien upon its properties (other than (a) mechanics liens or
judgment liens more than 30 days past due, and (b) with respect to prohibitions
on liens set forth in a mortgage on a particular property), revenues or assets,
whether now owned or hereafter acquired, or (ii) prohibiting or restricting the
ability of such Person to amend or modify this Agreement or any other Loan
Document, or (iii) prohibiting or restricting the ability of any Subsidiary to
make or pay dividends or distributions to the Borrowers (other than restrictions
on dividends and distributions by a particular Subsidiary set forth in an
agreement for Secured Indebtedness entered into by such Subsidiary).
     SECTION 6.8. Restricted Investments; Acquisitions. The Borrowers will not,
and will not permit any Subsidiary to, (i) make any Restricted Investment if,
after giving effect thereto, the aggregate amount of Restricted Investments held
by the Borrowers and their Subsidiaries would exceed 25% of Total Assets or
(ii) make any Investments in Condominium Developments, if after giving effect
thereto, the aggregate amount of Investments in Condominium Developments held by
the Borrowers and their Subsidiaries would exceed 10% of Total Assets. For
purposes of this Section, an Investment shall be valued at the greater of
(i) cost and (ii) the value at which such Investment is to be shown on the books
of the Borrowers and their Subsidiaries in accordance with GAAP. In addition,
the Borrowers will not, and will not permit their Subsidiaries to, make any
acquisition of assets if a Default or an Event of Default has occurred and is
continuing, or would occur after giving effect thereto.
     SECTION 6.9. Fiscal Year. The Borrowers shall not, and shall not permit any
Subsidiary to, change its Fiscal Year for accounting or tax purposes from a
period consisting of the 12-month period ending on December 31 of each calendar
year.
     SECTION 6.10. Margin Regulations; Securities Laws. Neither a Borrower nor
any of the Subsidiaries shall use all or any portion of the proceeds of any
credit extended under this Agreement to purchase or carry Margin Stock.
     SECTION 6.11. ERISA. The Borrowers shall not and shall not permit any
Subsidiary or other ERISA Affiliate of the Borrowers to:
     (a) engage in any prohibited transaction described in Sections 406 of ERISA
or 4975 of the Internal Revenue Code for which a statutory or class exemption is
not available or a private exemption has not been previously obtained from the
Department of Labor, except to the extent engaging in such transaction would not
have a Material Adverse Effect;
     (b) permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Code), with respect to any Plan, whether or
not waived;
     (c) terminate any Plan which could reasonably result in any liability of a
Borrower or any ERISA Affiliate under Title IV of ERISA exceeding $5,000,000;
     (d) fail to make any contribution or payment to any Multiemployer Plan
which a Borrower or any ERISA Affiliate may be required to make under any
agreement relating to such Multiemployer Plan, or any law pertaining thereto,
except to the extent such failure would not have a Material Adverse Effect;



--------------------------------------------------------------------------------



 



-47-

     (e) fail to pay any required installment or any other payment required
under Section 412 of the Code on or before the due date for such installment or
other payment;
     (f) amend a Plan resulting in an increase in current liability for the plan
year such that a Borrower or any ERISA Affiliate is required to provide security
to such Plan under Section 401(a)(29) of the Code; or
     (g) take or omit to take any action that would cause the assets of a
Borrower or its Subsidiaries to constitute “plan assets” within the meaning of
29 C.F.R. Section 2510.3-101 of one or more “employee benefit plans” as defined
in Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the
Code.
ARTICLE VII
EVENTS OF DEFAULT
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrowers shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article VII) payable under this Agreement, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
(3) days;
     (c) any representation or warranty made or deemed made by or on behalf of a
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Documents or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect in any material respect when made or deemed made;
     (d) a Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in SECTION 5.2, SECTION 5.3 (with
respect to a Borrower’s existence) or SECTION 5.8 or in ARTICLE VI;
     (e) a Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article VII), and such failure shall continue unremedied for
a period of thirty (30) days after the earlier of a Borrower’s becoming aware of
such default or notice thereof from the Administrative Agent to the Borrowers
(which notice will be given at the request of any Lender);
     (f) a Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or



--------------------------------------------------------------------------------



 



-48-

their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to Secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness or to the voluntary prepayment of
Indebtedness that is permitted by this Agreement;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for a Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
     (i) a Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for a Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
     (j) a Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
     (k) one or more judgments for the payment of money (other than in respect
of Non-Recourse Indebtedness) in an aggregate amount in excess of $10,000,000
shall be rendered against a Borrower, any Subsidiary or any combination thereof
and the same shall remain undischarged for a period of thirty (30) consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of a
Borrower or any Subsidiary to enforce any such judgment; provided that any such
judgment shall not give rise to an Event of Default under this Section VII(k) if
and for so long as the amount of such judgment is fully covered by a valid and
binding insurance policy in favor of such Borrower or Subsidiary and the insurer
under such policy has been notified of, and has not disputed the claim made for,
such judgment;
     (l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
     (m) FelCor Trust shall cease to own directly or indirectly at least 80% of
the aggregate Equity Interests in FelCor Partnership, or
     (n) a Change in Control shall occur;
then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of the Required Lenders, by notice to the Borrowers, take any or all of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable



--------------------------------------------------------------------------------



 



-49-

in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers, and (iii) enforce any rights and exercise any remedies available
under any Loan Document or otherwise; and in case of any event with respect to a
Borrower described in clause (h) or (i) of this Article VII, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with a Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in SECTION 9.2), and (c) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrowers or any of their Subsidiaries that is communicated to or obtained by
the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in SECTION 9.2) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by a Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.



--------------------------------------------------------------------------------



 



-50-

     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and SECTION 9.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE IX
MISCELLANEOUS
     SECTION 9.1. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:



--------------------------------------------------------------------------------



 



-51-

     (i) if to a Borrower, to it at 545 E. John Carpenter Freeway, Suite 1300,
Irving, Texas 75062, Attention of the Treasurer, with a copy to the General
Counsel, (Telecopy No. (972) 444-4949);
     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002,
(Telecopy No. (713) 750-2892), with a copy to JPMorgan Chase Bank, N.A., 277
Park Avenue, New York, New York 10172, Attention of Donald Shokrian (Telecopy
No. (646) 534-0574);
     (iii) if to the Issuing Bank, to JPMorgan Chase Bank, N.A., 270 Park
Avenue, 15th Floor, New York, New York 10017, Attention of Daniella Cassagnol
(Telecopy No. (212) 270-3513);
     (iv) if to the Swingline Lender to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002,
(Telecopy No. (713) 750-2892); and
     (v) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     SECTION 9.2. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required



--------------------------------------------------------------------------------



 



-52-

Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, or permit the
expiration date of any Letter of Credit to be after the Maturity Date, without
the written consent of each Lender affected thereby other than as expressly
permitted in SECTION 2.10(f) with respect to the one-year extension of the
Maturity Date, (iv) change SECTION 2.18(b) or SECTION 2.18(c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, or (vi) release a Borrower of its
obligations hereunder or release any Subsidiary Guaranty (if provided), without
the consent of each Lender, provided that the Administrative Agent may confirm
release of a Subsidiary Guaranty in accordance with SECTION 5.13; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be. Notwithstanding
the foregoing, the total Commitments may be increased as provided in SECTION
2.9(d) with only the consent of the Administrative Agent and those Lenders which
are increasing their respective Commitments.
     SECTION 9.3. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
     (b) The Borrowers shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrowers or any of their Subsidiaries, or any Environmental Liability
related in any way to the Borrowers or any of its



--------------------------------------------------------------------------------



 



-53-

Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
     (c) To the extent that the Borrowers fail to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
     (d) To the extent permitted by applicable law, the Borrowers shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
     (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
     SECTION 9.4. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) a Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
          (A) the Borrowers, provided that no consent of the Borrowers shall be
required for an assignment to a Lender or an Affiliate of a Lender, or, if an
Event of Default has occurred and is continuing, any other assignee; and
          (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an Affiliate of a
Lender so long as the Lender gives the Administrative Agent prior written notice
of such transfer; and



--------------------------------------------------------------------------------



 



-54-

          (C) the Issuing Bank, provided that no consent of the Issuing Bank
shall be required for an assignment to an Affiliate of a Lender so long as the
Lender gives the Administrative Agent prior written notice of such transfer.
      (i) Assignments shall be subject to the following additional conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrowers and the Administrative Agent otherwise consent, provided that no
such consent of the Borrowers shall be required if an Event of Default under
clause (a), (b), (h) or (i) of Article VII has occurred and is continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (except that such fee shall not be payable for an
assignment by a Lender to its Affiliate); and
          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
      (ii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of SECTION
2.15, SECTION 2.16, SECTION 2.17 and SECTION 9.3). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this SECTION 9.4 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
      (iii) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for



--------------------------------------------------------------------------------



 



-55-

all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, the Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
      (iv) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
SECTION 9.2(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of SECTION 2.15, SECTION 2.16, and SECTION 2.17 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of SECTION 9.8 as though it were a
Lender, provided such Participant agrees to be subject to SECTION 2.18(c) as
though it were a Lender.
      (ii) A Participant shall not be entitled to receive any greater payment
under SECTION 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of SECTION 2.17 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with SECTION
2.17(e) as though it were a Lender.
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a



--------------------------------------------------------------------------------



 



-56-

security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
     SECTION 9.5. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of SECTIONS 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
     SECTION 9.6. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
SECTION 4.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     SECTION 9.7. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 9.8. Right of Setoff. Subject to SECTION 2.18, if an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrowers against any of and all the obligations of
the Borrowers now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
     SECTION 9.9. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.



--------------------------------------------------------------------------------



 



-57-

     (b) Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against a Borrower or its properties in the courts of any jurisdiction.
     (c) Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in SECTION 9.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this



--------------------------------------------------------------------------------



 



-58-

Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to a Borrower and its obligations,
(g) with the consent of the Borrowers or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Borrowers.
For the purposes of this Section, “Information” means all information received
from the Borrowers relating to the Borrowers or their business, other than any
such information that is available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Borrowers;
provided that, in the case of information received from the Borrowers after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     SECTION 9.13. USA PATRIOT Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identity the Borrowers in accordance with the
Act.
     SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
[remainder of page left blank intentionally]



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                FELCOR LODGING TRUST INCORPORATED
 
       
 
  By:   /s/ Andrew J. Welch
 
       
 
      Name: Andrew J. Welch
 
      Title:   Senior Vice President

           
 
  Address:   545 E John Carpenter Freeway, Suite 1300
 
      Irving, Texas 75062
 
            Taxpayer Identification Number: 75-2541756

                    FELCOR LODGING LIMITED PARTNERSHIP
 
                By:   FelCor Lodging Trust Incorporated,         its General
Partner
 
           
 
      By   /s/ Andrew J. Welch
 
           
 
          Name: Andrew J. Welch
 
          Title:   Senior Vice President

           
 
  Address:   545 E John Carpenter Freeway, Suite 1300
 
      Irving, Texas 75062
 
            Taxpayer Identification Number: 75-2544994



--------------------------------------------------------------------------------



 



 

                JPMORGAN CHASE BANK, N.A., individually and as     Swingline
Lender, Issuing Bank and Administrative Agent,
 
       
 
  By:   /s/ Donald S. Shokrian
 
       
 
      Name: Donald S. Shokrian
 
      Title:  Managing Director



--------------------------------------------------------------------------------



 



 

                CITICORP NORTH AMERICA, INC.
 
       
 
  By:   /s/ David Bouton
 
       
 
      Name: David Bouton
 
      Title:  Vice President



--------------------------------------------------------------------------------



 



 

                MERRILL LYNCH CAPITAL CORPORATION
 
       
 
  By:   /s/ John C. Rowland
 
 
       
 
      Name: John C. Rowland
 
      Title:  Vice President



--------------------------------------------------------------------------------



 



 

                BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ Lesa J. Butler
 
       
 
      Name: Lesa J. Butler
 
      Title:  Senior Vice President



--------------------------------------------------------------------------------



 



 

                DEUTSCHE BANK TRUST COMPANY AMERICAS
 
       
 
  By:   /s/ Linda Wang
 
       
 
      Linda Wang
 
      Vice President
 
       
 
  By:   /s/ James Rolison
 
       
 
      James Rolison
 
      Director



--------------------------------------------------------------------------------



 



 

                MORGAN STANLEY SENIOR FUNDING, INC.
 
       
 
  By:   /s/ Daniel Twenge
 
       
 
      Name: Daniel Twenge
 
      Title:  Vice President

 